"To render alleged newly discovered evidence available as cause for a new trial, it should appear that the evidence itself is newly discovered, not merely that certain named witnesses by whom the facts can be proved were unknown until after the trial." Burgess v. State, *Page 840 93 Ga. 304 (20 S.E. 331); Jinks v. State, 117 Ga. 714
(44 S.E. 814); Hubbard v. State, 57 Ga. App. 856
(197 S.E. 64); Watson v. State, 63 Ga. App. 252
(10 S.E.2d, 717); Edge v. State, 200 Ga. 258 (36 S.E.2d 673);  Wright v. State, 49 Ga. App. 342 (175 S.E. 487). It therefore follows, on the foregoing principle, that where the newly discovered facts are not evidence, but merely the addresses of two resident witnesses, the court did not err in overruling the motion for a new trial based solely on the ground of newly discovered evidence.
Judgment affirmed. Sutton, C. J., and Parker, J.,concur.
                         DECIDED APRIL 10, 1948.